Citation Nr: 0620792	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  96-49 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his psychiatrist


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 until 
September 1970.  Service in Vietnam during the Vietnam War is 
of record. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).   

Issues not on appeal

In an August 2005 rating decision the RO denied the veteran's 
claims of entitlement to service connection for senile 
cataracts, arterial hypertension, diabetic nephropathy and a 
psychiatric disorder.  Also in that decision, an initial 
evaluation of 10 percent was assigned for service-connected 
diabetes.  To the Board's knowledge, the veteran has not 
indicated disagreement with any of those decisions.  
Accordingly, those matters are not in appellate status and 
will be discussed no further by the Board.  


FINDINGS OF FACT

1.  Probative medical evidence of record indicates that the 
veteran has been diagnosed as having PTSD.
  
2.  The veteran's claimed stressors have been verified 
through official sources.  

3.  The medical evidence of record includes competent 
evidence linking the veteran's diagnosed PTSD to his verified 
stressors.    




CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§  3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of 
PTSD.  Essentially, he contends that stressors experienced in 
service caused him to develop PTSD.   For the reasons set out 
below, the Board has determined that the evidence of record 
supports his contentions. 

The Board initially observes that the veteran received 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA) via a letter from the RO dated September 12, 
2003.

Pertinent law and regulations
Service connection - in general
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that any claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and the claimed in-service 
stressor.  See 38 C.F.R. 3.304(f) (2005); see also Moreau, 
supra.   

For the reasons set out below, the Board has determined that 
the weight of the probative medical evidence of record 
indicates that the veteran suffers from PTSD.  Additionally, 
the evidence of record has also shown that to the extent the 
veteran has been diagnosed with PTSD it has been attributed 
to his claimed stressors and that those stressors have been 
verified.  

With respect to the first element, a current diagnosis of 
PTSD, over the nearly twelve year period that this matter has 
been before the RO, numerous medical opinions have been 
generated.  There are of record five VA compensation and 
pension examinations, each indicating that the veteran 
suffers from either no mental health disorder or a depressive 
disorder and therefore constitute evidence against the 
veteran's PTSD claim.   In support of the claim, there are 
three private medical opinions, a Social Security 
Administration mental health evaluation and two series of VA 
treatment records indicating that the veteran's mental health 
diagnoses include PTSD.  

The Board has considered each of these opinions and has 
determined that the weight of the probative medical evidence 
of record indicates that the veteran has been diagnosed with 
PTSD.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court in Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators . . . .  

The Board places lesser weight of probative value on the five 
VA examinations.  
Specifically with regard to the September 1995, June 1996 and 
August 2002 VA examination opinions, the Board notes that 
these opinions were generated by the same examiner.  
Accordingly, rather than standing as three separate opinions 
they appear to be reiterative of the examiner's initial 
conclusion.  Moreover, a review of these reports shows that 
this examiner never administered any objective testing in any 
of his three contacts with the veteran.  

In addition to these reports, there are also the VA 
examinations of September 1997 and December 2005.  A review 
of the September 1997 examination report indicates a heavy 
reliance on the reports issued in September 1995 and June 
1996, discussed above.  

In the December 2005 report, the examiner noted that the 
veteran has experienced stressors which met the diagnostic 
criteria but did not appear to suffer from adequate symptoms.  
In reaching this conclusion the examiner specifically 
referred to the veteran's decision to pursue a second tour of 
duty in Vietnam.  The examiner concluded that because the 
veteran volunteered for a second Vietnam tour his Vietnam 
experiences were "not stressful", despite meeting the 
diagnostic criteria.  However, a review of the veteran's 
presentation of his stressors over time along with a review 
of his service personnel records and the report concerning 
his stressors all appear to indicate that the majority, if 
not all, of such stressors occurred during that second tour 
of duty.  Consequently, the medical opinion, which places 
great emphasis on the relatively non stressful first tour in 
Vietnam, does not appear to have been supported by the facts.  

In contrast, the Board places greater weight on several 
medical opinions submitted by a variety of private, VA and 
Social Security Administration (SSA) practitioners.  

Specifically, there are the July 2005 and October 1994 
opinions of Dr. F.-C.  In both opinions, Dr. F.-C. noted that 
he began a treating relationship with the veteran in 1970, 
after his return from Vietnam.  He further noted that as of 
that time the veteran was exhibiting sleep disturbances and 
other symptoms of PTSD.  Dr. F.-C. also provided copies of 
treatment records of the veteran from 1992.  In those 
records, prior to the veteran's initial claim for government 
benefits, Dr. F.-C. noted the veteran's reports of sleep 
disturbances, anxiety and trouble with memories of Vietnam.  
Based upon his treatment relationship with the veteran, which 
included treatment over a twenty year period, Dr. F.-C. 
concluded that the veteran's applicable diagnoses included 
PTSD.  

Certain of Dr. F-C's treatment records include findings of 
another psychiatric disability other than PTSD, but in both 
of his definitive opinions, Dr. F-C has found that the 
veteran's diagnosis is PTSD.  Even though both the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule", see White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993), the Board places great weight of probative value on 
the opinion of Dr. F.-C. 

In addition to the opinion of Dr. F-C, there is also the May 
1995 private opinion of Dr. J.J., a psychiatrist.  In his 
opinion, Dr. J. concluded that the veteran did suffer from 
PTSD and attributed that diagnosis to the veteran's in-
service experience.  Dr. J. felt strongly enough about this 
opinion that he offered sworn testimony before the RO in 
February 1997 which restated his diagnosis of PTSD.  See the 
transcript of the hearing, page 7.   Accordingly, the Board 
places great weight on the opinion of Dr. J.  

The evidence of record includes VA treatment records.  
Records from 2000-2001 and a 2005 inpatient hospitalization 
and subsequent group therapy records all indicate that the 
veteran met the criteria for acceptance into the PTSD 
treatment program.  With respect to the 2000 treatment, a 
provisional diagnosis of PTSD was rendered by a VA treating 
physician in January 2000, resulting in the referral to and 
eventual acceptance in the PTSD group therapy.  These 
treatment records therefore tend to support the findings 
noted by the opinions of Dr. J. and Dr. F-C.  
 
Finally, the RO has obtained the veteran's SSA records.  In 
the August 2002 administrative finding, SSA noted that in an 
August 2001 mental health evaluation which it had obtained, 
the administering practitioner had determined that a 
diagnosis of PTSD was appropriate.  SSA determinations are 
considered "pertinent" to a veteran's claim and, as such, 
the Board also finds the August 2001 results to be 
persuasive.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).

Accordingly, as the weight of the competent and probative 
medical evidence of record contained in the opinions of Dr. 
J. and Dr. F-C and as supported by the VA treatment records 
and SSA records indicates a finding of PTSD, element (1) is 
met.
  
Moving to the second element, verified stressors, the 
veteran's service personnel records and DD 214 do not 
indicate that he received any decorations or awards 
indicative of combat. Therefore, the veteran's statements 
regarding in- service stressors must be corroborated by 
credible supporting evidence that the in-service stressor 
actually occurred.  See Moreau, supra.  

 The veteran has indicated that he was assigned to an 
ammunition depot which was subject to several attacks 
including one that involved casualties.  The veteran's 
service personnel records indicate that he served as an 
ammunition storage specialist during the majority of his two 
tours in Vietnam.  Moreover, a January 2004 report from U.S. 
Armed Services Center for Research of Unit Records clearly 
indicates that attacks on the ammunition depot to which the 
veteran was apparently assigned did occur in March 1969 and 
again in September 1969, during the veteran's assignment.  
Therefore, the veteran's claimed stressors are verified and 
element (2) is met.  
 
With respect to element (3), competent medical evidence of a 
link between a confirmed stressor and PTSD, in all of the 
medical reports of record there is only one which 
specifically addresses the relationship, if any, between the 
veteran's verified stressors and PTSD.  That is the May 1995 
opinion of Dr. J.J.  In that opinion, Dr. J. specifically 
discussed the veteran's experiences of being in an ammunition 
depot which was attacked and then specifically concluded that 
PTSD was incurred as a result of the veteran's in-service 
experiences.  There is no evidence to the contrary.  Element 
(3) is also met.  

For the reasons set out above, the Board has determined that 
the criteria for the establishment of PTSD have been met.  
The benefits sought on appeal are therefore granted.        


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


